FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                         June 24, 2015

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
MARIA CANDELARIA
VALDERRAMA-VALDEZ,

             Petitioner,

v.                                                          No. 14-9618
                                                        (Petition for Review)
LORETTA E. LYNCH,
United States Attorney General,*

             Respondent.


                            ORDER AND JUDGMENT**


Before HARTZ, PHILLIPS, and McHUGH, Circuit Judges.



      Petitioner Maria Candelaria Valderrama-Valdez, a native and citizen of Mexico,

petitions for review of the decision of the Board of Immigration Appeals (BIA)

dismissing her appeal from an immigration judge’s denial of her claim for protection


*
       In accordance with Rule 43(c)(2) of the Federal Rules of Appellate Procedure,
Loretta E. Lynch is substituted for Eric H. Holder, Jr., as the respondent in this
action.
**
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
under the Convention Against Torture (CAT). The government concedes error and has

filed an unopposed motion for remand. We reverse and remand.

       Petitioner testified that she had arranged for a man named Daniel to smuggle her

and a friend into the United States in the trunk of a car. But she got very nervous and the

operation was aborted when she “started screaming and hitting the car.” Admin. R. at 58.

Daniel telephoned her the next day about a new attempt, but Petitioner was no longer

interested. Her friend and four acquaintances, however, went with Daniel to try again to

enter the United States. A few hours after they left, Petitioner received a text message

that the group had been kidnapped and was being held for ransom.

       According to Petitioner, she reported the kidnapping to the authorities and

identified Daniel as the perpetrator. Just minutes after leaving the police station, she

received a telephone call from Daniel, who told her to shut up or she would also be

kidnapped. She then reported Daniel’s threat to the authorities, who told her there was

nothing they could do and advised her to move to another city. Petitioner thought that

Daniel was “in cahoots with the police.” Id. at 65. She moved to Tijuana, where she

stayed for two months before unlawfully entering the United States.

       Petitioner’s CAT argument to the BIA was that if she returned to Mexico, Daniel

would torture her and the government would acquiesce. But the BIA did not address that

argument. Instead, it found “inadequate evidence to support [Petitioner’s] speculative

claim that the Mexican police are likely to victimize her.” Id. at 4 (emphasis added). We




                                            -2-
agree with the parties that we must reverse the denial of relief under the CAT and remand

to the BIA for consideration of the argument Petitioner actually made.

      We grant the petition for review and remand to the BIA for consideration of

Petitioner’s claim under the CAT. We deny as moot Respondent’s Unopposed Motion

for Remand to the Board of Immigration Appeals.


                                                Entered for the Court


                                                Harris L Hartz
                                                Circuit Judge




                                          -3-